Goolsby, Judge
(concurring):
I concur in the result reached by the majority.
The majority concludes that the award of child support by the Florida court is entitled to full faith and credit based upon Yarborough v. Yarborough, 290 U. S. 202, 54 S. Ct. 181, 78 L. Ed. 269 (1933). The Supreme Court in Yarborough holds that the full faith and credit clause “applies to an unalterable decree of alimony for a divorced wife [and] likewise to an unalterable decree of [support] for a minor child.” Id. at 213, 54 S. Ct. at 185.
Here, however, the Florida decree appears to be one that is “alterable” because, by statute, Florida courts may prospectively modify a child support decree. South Carolina is not *343required under the full faith and credit clause to give the decree any more effect than it is to be accorded in Florida. If a Florida court can modify the decree, so can a South Carolina court. Ford v. Ford, 371 U. S. 187, 83 S. Ct. 273, 9 L. Ed. (2d) 240 (1962).
I would affirm the judgment of the family court enforcing the Florida decree but only upon principles of comity.